Citation Nr: 0935375	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-03 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1969 to December 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which denied entitlement to the 
benefit sought.


FINDING OF FACT

The Veteran is unable to secure and maintain substantially 
gainful employment due to the severity of his service-
connected disabilities.


CONCLUSION OF LAW

The criteria for an award of a TDIU are met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 3.340, 3.341, 4.15, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

The Board has considered the VCAA provisions with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further analysis of the development of 
these claims is necessary at the present time.

Laws and Regulations

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2008).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
Disabilities resulting from common etiology or a single 
accident; (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric; (4) Multiple injuries incurred in 
action; or (5) Multiple disabilities incurred as a prisoner 
of war.  See 38 C.F.R. § 4.16 (2008).

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person. Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold. Consideration shall be given in all claims 
to the nature of the employment and the reason for 
termination.  See 38 C.F.R. § 4.16(a) (2008).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  See 38 C.F.R. § 4.16(b) (2008).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2007).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A high disability rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
However, the question in a total rating case based upon 
individual unemployability due to service-connected 
disabilities is whether the veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the veteran is, in fact, employed.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).



Factual Background and Analysis

The schedular requirements for eligibility for a TDIU are met 
in this case, as the Veteran presently is receiving 
disability compensation of 40 percent for degenerative disc 
disease, 30 percent for degenerative changes of the right 
knee, 20 percent for diabetes mellitus type 2, 10 percent for 
degenerative changes, left knee, 10 percent for pes cavus, 
left foot, 10 percent for pes cavus right food, 10 percent 
for hypertension, 10 percent for arthritic changes of the 
left shoulder, 10 percent for radiculopathy of the left lower 
extremity, and 10 percent for radiculopathy of the right 
lower extremity, and a combined rating of 90 percent.  This 
meets the schedular criteria for at least two service-
connected disabilities, with one currently rated at a minimum 
of 40 percent, and a combined rating of at least 70 percent.  
38 C.F.R. § 4.16(a).  The dispositive issue therefore is 
whether the Veteran is unable to secure and maintain gainful 
employment as a consequence of these service-connected 
disabilities.

On an August 2005 VA Form 21-8940 (Formal Application for 
TDIU), the Veteran indicated that he had last worked in June 
2005.  He listed June 2005 as the time period from when he 
became too disabled to work.  He indicated that his level of 
education was that of completion of two years of college.

There is documentation in the claims file indicating that the 
Veteran currently receives disability benefits from the 
Social Security Administration (SSA).  An RO inquiry 
determined that the Veteran's primary disability diagnostic 
code was chronic heart failure, while the secondary code was 
for obesity and other hyperalimentation.  A SSA award letter 
dated March 2006 noted the Veteran was entitled to monthly 
disability benefits beginning December 2005.

In a January 2006 VA joints examination, the Veteran was 
observed to use knee braces and a cane for assistance in 
ambulation.  The Veteran complained that he has significant 
limitations on walking and can walk less than a block, is 
unable to do any lifting, pushing or pulling, kneeling, 
squatting or stooping, and can stand for less than 5 minutes.  
He stated that his sitting is limited to about 10 min, then 
he has to change position, and car travel is difficult.  He 
also indicated he had difficulty getting into and out of a 
car, difficulty with personal hygiene which required having 
his wife help him put on his shoes and socks, and inability 
to manage stairs.  The examiner noted he had no problems with 
manipulation or his communication skills.  The Veteran also 
reported daily flare-ups of his back pain, and incapacitating 
episodes over the past year.  

Additionally, in a January 2006 VA general medicine 
examination, the Veteran stated that after retiring from the 
military he worked as a logistic manager at Fort Drum.  He 
stated he was unable to stand at or walk to meetings, that 
there were no elevators and he was unable to walk up stairs, 
and that it was quite a distance to restrooms.  Also, due to 
the side effects of his medication, the Veteran found 
difficulty with the length of the drive and distance to the 
restrooms after taking a prescribed diuretic.  He reported 
that his cardiologist and pulmonologist suggested he should 
stop working in June 2005, because with the length of the 1 
hour drive home and sedentary work at his desk, they were 
concerned with deep vein thrombosis.  The examiner noted that 
the Veteran had two hospitalizations for congestive heart 
failure, in March 2003 and March 2005, hospitalization for 
deep venous thrombosis of his right leg in April 2005, a 
hemicolectomy in December 2004, as well as a history of fatty 
liver disease, low renal function, sleep apnea, and chronic 
obstructive pulmonary disorder.

In an August 2005 employer statement, the Veteran's last 
employer noted that the Veteran was employed full-time from 
February 2004 to June 2005 as a logistics manager.  The 
employer also noted that the Veteran resigned for personal 
reasons in June 2005 and was not receiving or entitled to 
receive, as a result of his employment, sick, retirement or 
other compensation. 

In his January 2007 VA form 9, the Veteran indicated that 
although his employer indicated the Veteran resigned for 
"personal reasons" those personal reasons were his health.  
The Veteran also claimed that he was advised by his physician 
to cease work as he was not able to walk any distances, climb 
stairs, sit for long periods of time and should not be 
driving an hour each way to work.  Furthermore, the Veteran 
contends that his SSA benefits are for a cardiac condition, 
which includes his service-connected hypertension. 

In a February 2008 private operative note, the Veteran 
underwent cemented cruciate substituting, right total knee 
arthroplasty with patellar resurfacing due to painful 
arthritis not responding to conservative measures. 

As indicated above, there is evidence of record, notably the 
statements of the Veteran during the January 2006 VA 
examinations, which suggests that the Veteran's non-service 
connected disabilities were what precluded substantially 
gainful employment.  The Board, however, is bound to consider 
the entire record in this case.  Notably, the Veteran's 
complaints during his January 2006 joints examination also 
included difficulty sitting short periods of time, driving, 
walking short distances including to the restroom, and 
manipulating stairs.  Furthermore, since the January 2006 
examination, he has undergone a total knee replacement due to 
continuing pain unresponsive to conservative measures.  These 
symptoms substantially reduce the likelihood that the Veteran 
would be able to function in a workplace setting.

Resolving all doubt regarding the Veteran's ability to 
function in a work setting in his favor, the Board finds that 
the preponderance of the evidence shows that his service-
connected degenerative disc disease, degenerative changes of 
the right and left knees, diabetes mellitus type 2, pes 
cavus, hypertension, arthritic changes of the left shoulder, 
and radiculopathy of the left and right lower extremities has 
prevented him from obtaining and/or maintaining substantially 
gainful employment.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. §§ 
4.3, 4.16(b) (It is the established policy of the Department 
of Veterans Affairs that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled); see also Gilbert v. Derwinski, 1 Vet. App. 
49(1990).  Therefore, a grant of TDIU is warranted. 




ORDER

The claim for entitlement to a TDIU is granted, subject to 
the law and regulations governing the payment of VA 
compensation benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


